Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
  
Claim Status
Applicant’s claim amendments and arguments in the response filed 11 May 2022 are acknowledged.
Claims 1, 4, 9-18 & 20-25 are pending.
Claims 2, 3, 5-8 & 19 are cancelled. 
Claims 1, 4, 9-11 & 20-25 are amended.
Claims 4 and 9-18 are withdrawn.
 	Claims 1 & 20-25 have been examined on the merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Examination on the merits is extended to the extent of the following species:
Mineral Component- zinc sulphate monohydrate
-and-
Phosphate Component- alkali metal pyrophosphate.

New & Maintained Objections/Rejections
Claim Objections
Claims 1 & 22-24 are objected to because of the following informalities: 
Claims 1 & 22-24 alternate between recitations of “the mineral component” and “water soluble mineral component”. Claim 1 only actively recites an amount for the “water-soluble mineral component” while claim 24 recites “at least 0.2% of the mineral component” (emphasis added). Provided there is support in the specification, Applicant may pick one term or the other. However, Applicant is required to use the term consistently throughout the claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-25 are rejected under 35 USC 112, second paragraph, because they ultimately depend from indefinite claim 1 and do not clarify the issue.
Claims 22-25 also depend from cancelled claim 19; the dependency of claims 22-25 is unclear and must be rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
*To promote a more compact prosecution, claims 22-25 are interpreted as depending from claim 1.


Claims 24 and 25 ultimately depend from claim 1.  Claim 1 recites the water soluble mineral component is present in an amount from 0.01-10 wt. % of the animal chew; the upper limit for the claimed range is 10%. However, claim 24 expands the upper limit for the mineral component by reciting “at least 0.02% mineral component” (i.e. the upper limit is expanded beyond 10%). The analysis is the same for claim 25 as it pertains to the recited amounts for the phosphate component.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 & 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (US 5,114,704; Applicant Supplied; IDS-11/27/2017; previously cited), Richar (US 5,405,836; Published: 04/11/1995; Applicant Supplied; IDS-11/27/2017; previously cited), Stookey (WO 99/60866; Published: 12/02/1999; previously cited) and Afseth (US 4,795,628; Published: 01/03/1989; previously cited).
*To promote a more compact prosecution, claims 22-25 are interpreted as depending from claim 1.

With regard to claims 1 & 20-25 and the elected species, Spanier teaches animal foods including kibble, biscuits, snacks, and chewy dog snacks (i.e. chews; col. 19, ll. 1-35; col. 21, ll. 5-25). Spanier teaches the product of their invention is “chewable, tough and flexible. When chewed by dogs, the invention product cleans teeth surfaces, removes tartar (by mechanical action), and exercises and massages the gums. The pyrophosphate in the invention prevents the formation of tartar on the dog's teeth” (i.e. pyrophosphate containing chews; col. 9, ll. 50-60). Spanier teaches “[t]he invention composition is used to reduce and control tartar accumulation on canine teeth” (col. 21, ll. 10-15). Spanier teaches “[t]he invention coating can be applied to the dog biscuit dough pieces before baking… It prefers to apply the invention coating after the dog biscuit dough pieces have been baked” (col. 20, ll. 20-25). Spanier teaches the dough to produce the biscuits includes meat meal, and meat matter (i.e. animal meat protein, col. 19, ll. 1-15). Spanier teaches a preferred coating formulation comprising sodium pyrophosphate, tetrasodium pyrophosphate, and tetrapotassium pyrophosphate (i.e. about 95% of the phosphate component is coated on the surface of the chew; at col. 14, ll. 25-60). Spanier also teaches a process for the prevention of tartar accumulation on the teeth of dogs comprising chewing and/or eating raw hide having a coating containing at least one inorganic pyrophosphate (col. 8, ll. 20-30). Spanier does not teach that their inorganic pyrophosphate component is in complex (see document in its entirety). Spanier teaches the raw-hide strips (i.e. chews) were coated by dipping in the heated coating formulation (col. 15, ll. 5-10). Spanier teaches the pyrophosphate(s) is used in sufficient amount to deliver generally from about 0.1 to about 5, preferably from 0.4 to 0.5 weight percent of P2O7  (based on the total composition; i.e. strips + coating; col. 12, ll. 40-50). Spanier in Table 5 teaches the average weight of treated rawhide strips (i.e. chews) is 20.18 g with the average weight pickup of 1.25 g (Table 5; col. 16-17). Spanier in Table 5 teaches sodium pyrophosphate and tetra potassium pyrophosphate in a combined amount of 2.88 parts by weight of the coating composition (i.e. 2.88% of the coating composition; col. 16-17). Thereby, Spanier implicitly teaches the product comprises the phosphate component in an amount of 0.178% (Table 5; col. 16-17; [Math: 1.25 coating x 0.0288 = 0.036 g; 0.36/20.18 = 0.178%]). 
While there is not a single example comprising a chew comprising a coating of pyrophosphate, the chew and raw hide (i.e. chews) are included among limited embodiments taught as suitable substrates for pyrophosphate coatings for use in preventing tartar. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Spanier teaches that prior art patents taught inclusion of anti-microbial agents in oral dentifrice formulations to reduce dental plaque or inhibit formation of dental calculus (col. 6, 11. 1-10). Spanier teaches the coating compositions have their invention has “a low microbial profile” (col. 20, ll. 55-60).
However, Spanier does not teach a soluble mineral component comprising copper or zinc sulfate monohydrate or that the chew comprises at least 0.02% of a mineral component in which at least about 75% by weight of the water soluble mineral component is coated on the surface of the composition.
In the same field of invention, Richar teaches a breath-freshening, zinc salted, coated dry pet foods, “chewing biscuits”, and rawhide chews to treat to treat malodorous breath of a pet (title; abstract; col. 13, ll. 66). Richar teaches sulfur compounds are regarded as the principal contributors to breath malodor (col. 12, ll. 1-35). These sulfur compounds are formed by the putrefaction of sulfur-containing proteinaceous substrates by predominantly gram-negative microorganisms (i.e. bacteria) in the mouth, primarily on the tongue (col. 12, ll. 1-35). Richar teaches water soluble zinc compounds, including zinc sulfate, permeate throughout the oral cavity to get into the plaque (i.e. bacteria) generating areas (col. 10, ll. 25-40). Richar teaches it was previously known that compositions comprising zinc compounds have demonstrated extended mouth odor reduction and control of tartar formation (col. 2, ll. 50-65).  Richar in claim 1 teaches 2 mg to about 6 mg zinc ion per 10 gm of canine biscuit which is topically applied to the biscuit; thereby Richar teaches the canine biscuit comprises 0.02-0.06% zinc ion (i.e. 0.02-0.06 water soluble mineral component comprising one or more minerals which is zinc) with at least about 75% by weight of the water soluble mineral component coated on the surface of the composition.
Stookey teaches an invention to provide a method to prevent, inhibit, or reduce dental calculus deposits or formation on the teeth of a dental calculus forming animal, including dogs and cats, by exposing the teeth to a food product which preferably comprises copper sulfate as a nutritional factor (abstract; pg. 8, ll. 15-30). Stookey teaches the food product encompasses biscuits (pg. 6, ll. 20-30). Stookey links dental calculus’s secondary role in development of periodontal disease and adverse mouth and breath odors (pg. 1, ll. 20-30).
Afseth teaches “[i]t is known that the copper cation has an inhibiting effect on dental plaque formation when solutions containing copper compounds are topically brought into contact with the teeth” and “compounds supplying copper ions do not have the disadvantages known from other plaque-inhibiting compounds on the basis of antimicrobial substances” (col.1, ll. 15-30). Afseth teaches “[t]he amount of copper compounds used in the compositions for oral hygiene according to the invention should be dosed in such a way that about 0.001 to about 1.5% by weight of Cu, calculated to the total composition, is present” (col. 1, ll. 40-50). Afseth teaches copper sulfate to be suitable for his invention and teaches its application to animals to treat plaque (i.e. rats; col. 2, ll. 10-65). In Group 2, which comprised only copper sulfate as the active agent administered topically to rats, a reduction of dental plaque to approximately half of that of the untreated control was observed (col. 2, ll. 10-65). Afseth does not teach the copper compounds of their invention are present in a complex.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of the invention to have modified Spanier’s chews by adding zinc sulfate monohydrate to the coating of in an amount of about 0.02-0.06 % of the total chew product and adding copper sulfate to the coating of the chew in an amount of about 0.001 to about 1.5% of the total chew product (resulting in a mineral component of 0.021-1.56% of the total rawhide chew) as suggested by the combined teachings of Richar, Stookey and Afseth because Spanier, Richar, Stookey and Afseth are directed to oral formulations for animals to treat tartar/calculus which results in freshened breath. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to freshen breath by reducing/treating tartar/calculus present in the animal’s mouth by placing the antimicrobial/anti-plaque agents into the coating composition which has a known “a low microbial profile”. 

Response to Arguments
Applicant argues “both Spanier and Richar individually fail to teach an edible animal chew comprising both "0.01-10 wt.% water soluble mineral component ... and 0.05-10 wt.% phosphate component" (emphasis added; reply, pg. 7-8).
This is not persuasive. Spanier teaches inclusion of a tartar control effective amount of pyrophosphate in their coating which is generally from about 0.1 to about 5 weight percent pyrophosphate (claim 14; col. 12, ll. 40-50). Spanier teaches the coating compositions of their invention have “a low microbial profile” (col. 20, ll. 55-60). Spanier also teaches prior art patents taught inclusion of anti-microbial agents in oral dentifrice formulations to reduce dental plaque or inhibit formation of dental calculus (col. 6, 11. 1-10). Richar teaches water soluble zinc compounds, including zinc sulfate, permeate throughout the oral cavity to get into the plaque (i.e. bacteria) generating areas and have demonstrated extended mouth odor reduction and control of tartar formation (col. 2, ll. 50-65; col. 10, ll. 25-40). Richar teaches canine biscuits comprising 0.02-0.06% zinc ion. The combined teachings of Spanier and Richar show both about 0.1 to about 5 weight percent pyrophosphate and 0.02-0.06% zinc compounds, including zinc sulfate, control tartar.  It is obvious to combine equivalents for the same purpose (MPEP 2144.06. I.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                           


 /NICOLE P BABSON/ Primary Examiner, Art Unit 1619